Title: To Benjamin Franklin from Marc Le Fort, 18 May 1778
From: Le Fort, Marc
To: Franklin, Benjamin


Monsieur
Marseille le 18e. may 1778.
Nous prenons la liberté de vous remettre sous ce pli l’extrait d’une lettre receue du sr. Ante. Gautier datée de la Martinique qui nous informe de la prise du senau l’Elegante Capne. Collineau dans laquelle nous avons la demi d’interest, et le sieur Gautier, Regisseur du tout, l’autre moitié. Nous avons eté dès le principe très malheureux dans cette expedition qui auroit du nous donner un gros benefice et nous serons heureux si nous en retirons notre capital et l’interest de notre debours. Nous avons eu la confirmation de cette nouvelle par le Buletin de Paris daté du 5. de ce mois quoique l’affaire soit rapportée differemment elle nous paroit bien concerner le Capne. Collineau.
Nous venons vous demander la Grace de nous participer ce qui peut en etre venu à votre connoissance par voye sure et dans le cas ou vous n’en auriés aucune, de voulloir ecrire au Conseil General, ou Congrès à Williamsbour, de vous envoyer un detail de ce qui s’est passé, s’il a retiré quelque somme de la depouille de ce Colonel, si elle a eté emploiée comme on le dit au payement de la valleur du Batiment et de la Cargaison de l’Elegante, Capne. Collineau, en mains de qui cette Somme est deposée et en quoi elle consiste, et comme nous avons la demi d’interest dans cette expedition s’il seroit possible de vous faire remettre cette demi pour la tenir à notre disposition. Nous vous donnerons touttes les preuves requises de la verité de notre assertion, et d’avance vous pourriés Monsieur prendre information de Messieurs necker et particulierement M. de Germain desquels nous avons l’avantage d’etre connus et surtout l’Ecrivain de la presente; Nous avons fait part à Monsieur de Sartines de tous les avis qui nous sont parvenus, de meme à Mr. De Beaumarchais qui est icy actuellement lequel à pris lecture des lettres que nous avons receue, nous a conseillé de vous les participer, et meme nous a promis de vous en ecrire. Daignés Monsieur prendre en Consideration cette affaire malheureuse dès son principe et par ses suites; excuser notre importunité. C’est avec une respectueuse Consideration que nous sommes, Monsieur, Vos très humbles et très obeissants serviteurs p[ro]p[riétai]re de Messrs. faure Douneau et Cie.
Marc Le Fort
